NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT
                                                                              OCT 23 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 13-30016

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00081-LRS
  v.

JASON LEE JENNEN,                                MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                          Submitted September 16, 2013**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Jason Lee Jennen appeals from the district court’s judgment and challenges

the nine-month custodial term and the 25-month term of supervised release

imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

       Jennen contends that the district court erred procedurally by (1) presuming


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that a within-Guidelines sentence was reasonable; (2) failing to explain adequately

why it rejected the sentencing recommendations of both parties in favor of the

sentence selected; and (3) relying improperly upon rehabilitation in selecting a

sentence. We review for plain error, see United States v. Valencia-Barragan, 608

F.3d 1103, 1108 & n.3 (9th Cir. 2010), and find none. The record reflects that the

district court did not presume the reasonableness of a within-Guidelines sentence

and that it considered the arguments of both parties and adequately explained its

reasons for the sentence. See United States v. Carty, 520 F.3d 984, 992-93 (9th

Cir. 2008) (en banc). Furthermore, the record reflects that the court considered

Jennen’s need and desire for rehabilitation in the appropriate context of evaluating

the need for a supervised release term, rather than in determining whether to

impose a prison term or the length of that term. See United States v. Grant, 664

F.3d 276, 280, 282 (9th Cir. 2011).

      Jennen also argues that the overall sentence is substantively unreasonable.

We review for abuse of discretion, see Gall v. United States, 552 U.S. 38, 51

(2007), and find none. The sentence imposed is substantively reasonable in light

of the totality of the circumstances and the 18 U.S.C. § 3583(e) factors, including

the need to deter and to protect the public. See id.

      AFFIRMED.



                                          2